DETAILED ACTION
Claim(s) 1-10 and 12-28 are pending for consideration following applicant’s preliminary amendment filed 9/04/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 2 and 8 include shading which reduce legibility.  Shading which reduces legibility is not permitted as per 37 CFR 1.84(m).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 21-24 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 12-14 of claim 1 are substantial duplicates of lines 9-11 of claim 1.  Therefore, it is unclear what additional limitations are required by lines 12-14 “suspended floatingly from side edges of tiles by an adhesive; and covering the side edges of the tiles” when lines 9-11 recite “suspended floatingly from side edges of the tiles by an adhesive; and covering the side edges of the tiles”.  It is unclear whether the limitations of lines 12-14 are intended to refer to additional tiles and adhesive or the previously recited tiles and adhesive.
Regarding Claim 3, the term “somewhat” is unclear.  It is unclear how much lower than the upper surface is readable as “somewhat lower”.
Claim 8 recites “further comprising one or more multiple finishing elements”.  It is unclear what is required by “finishing elements”.  Applicant’s specification as filed does not provide a clear definition of this term and instead cites tiles as one example.  
Claim 21 recites “arranging a finishing layer on the floor” in line 5.  It is unclear what is required by a “finishing layer”, particularly because it appears that applicant’s intent is to refer to the tiles, however tiles are previously recited in claim 9.  Therefore, it is unclear whether a “finishing layer” requires something other than the tiles.  This is further evidenced by the recitation in claim 21 of “extending to the proximity of the upper edges of the side walls of the collecting container” wherein claim 9 recites the tiles extending to these upper edges.
Claim 22 recites “kitting or gluing”.  It is unclear what is meant by “kitting” and if this is a particular term in the art.  The specification as filed does not clarify this term.
Claim 27 recites the limitation "the container bottom" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claim 1 is objected to because of the following informalities:  “covering the side edges of the tiles.” (line 11 of the claim) should be “covering the side edges of the tiles;”.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  “the height adjusting means support on” (lines 5-6 of the claim) should be “the height adjusting means is supported on”.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  “allowing the covering frame to support on the positioning aid” (line 8 of the claim) should be “allowing .  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-10, 13-18, 21-24 and 26-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlueter (US Patent 9567738).
Regarding Claim 1, Schlueter discloses a drain (floor drain) configured to be proximate tiles 50 comprising: a collecting container 14 with a bottom (bottom indicated at 24 in Figure 2) and standing side walls (side walls extending from the bottom upwardly to the flange 28 as shown in Figure 2), wherein the collecting container 14 is configured such that tiles 50 extend to upper ends of the side walls (as shown in Figure 2); and a covering frame 16 configured to be: suspended floatingly from side edges of said the tiles 50 by an adhesive 52 (Figure 2; the frame is “suspended floatingly” in the same manner as achieved by applicant in that the supporting spacers 20 are removed 52); and covering said the side edges of the tiles (the edges of tiles 50 adjacent to the drain are covered by the covering frame 16 as best shown in Figure 2); suspended floatingly from side edges of tiles by an adhesive (as described above and as best understood as described above; the covering frame 16 is suspended by adhesive 52); and covering said the side edges of the tiles (as described above and as best understood as described above; the edges of tiles 50 adjacent to the drain are covered by the covering frame 16 as best shown in Figure 2).
Regarding Claim 2, Schlueter discloses a drain combination comprising: the drain according to claim 1 (as described above); and a floor system comprising one of: a floor with the tiles 50 arranged thereon and the drain mounted in or on the floor (drain mounted to floor substrate 48); and a shower tray with the drain integrated therein and the tiles arranged on the shower tray (Schlueter discloses the floor with tiles as described above); wherein the bottom of the drain is free from height adjustment means (i.e the height adjusting spacers 20 are removed and therefore the bottom of the drain is “free” from height adjustment means).
Regarding Claim 3, Schlueter further discloses the covering frame 16 has an upper edge 36 that lies from somewhat lower than to flush with an upper surface of the tiles (as shown in Figure 2; 36 is flush with the upper surface of the tiles 50).
Regarding Claim 4, Schlueter further discloses a grating 18 supported on the covering frame 16.
Regarding Claim 5, Schlueter further discloses separate height adjustment means (plurality of separate spacers 20 are readable as “separate height adjustment means”; it is noted that the claims do not define the term “separate” relative to another 16).
Regarding Claim 8, Schlueter further discloses one or multiple finishing elements (Schlueter necessarily discloses additional “finishing elements”, including but not limited to additional tiles not previously relied upon, as well as valves and/or showerhead fixtures provided within the shower).
Regarding Claim 9, Schlueter discloses a drain configured for mounting in or on a floor or integrated in a shower tray (mounted in a tile floor formed by tiles 50) comprising: a collecting container 14 with a bottom (bottom indicated at 24 in Figure 2) and standing side walls (side walls extending from the bottom upwardly to the flange 28 as shown in Figure 2); a covering frame 16 for covering side edges of tiles 50 (the edges of tiles 50 adjacent to the drain are covered by the covering frame 16 as best shown in Figure 2) extending to upper edges of these the side walls (as shown in Figure 2); and adhesive 52 for floatingly suspending the covering frame 16 from the tiles 50 (Figure 2; the frame is floatingly suspended by the adhesive in the same manner as achieved by applicant in that the supporting spacers 20 are removed and the frame is held by the adhesive 52).
Regarding Claim 10, Schlueter further discloses at least one positioning aid (spacer 20) that is placeable in the collecting container 14; and height adjustment means (adjusting screw 46): for adjusting the height of the positioning aid 20 with respect to the container bottom (and therefore adjusting the height of frame 16 with respect to the container bottom; col. 4, lines 55-61); that is suitable to receive the 16 (via spacers 20); and that is suitable to keep the covering frame 16 in a desired position temporarily (col. 5, lines 22-25).
Regarding Claim 13, Schlueter is seen as further disclosing the positioning aid 20 is designed to be easily deformed (the term “easily deformed” has not been given a special definition in applicant’s specification as filed and therefore it must be given its broadest reasonable interpretation; Schlueter discloses the spacer 20 may be formed of plastic, which is one of the example materials listed by applicant, and shows the spacer 20 as being relatively thin compared to its length – therefore, the spacer 20 is interpreted as being “easily deformed” as claimed) to a smaller shape (upon being deformed).
Regarding Claim 14, for the purpose of this claim, spacers 87 as shown in Figure 7 are relied upon as readable on the recited positioning aid set forth in claim 10 (height adjustment achieved via screws 78).  Therefore, Schlueter is seen as further disclosing the positioning aid 87 is provided with pre-shaped folding lines and/or tearing lines (the connections between arms 87a and 87b with connection arm 87c define lines of weakness along the interior as shown in Figure 7 - i.e. at the locations where spacer 87 becomes thinner; these connection lines/lines of weakness are seen to inherently define “tearing lines” because it is clear that the arms would tear or break along these lines if sufficient force is applied).
Regarding Claim 15, Schlueter further discloses the positioning aid 20 comprises separate components (i.e. a plurality of spacers 20) that can shift or hinge with respect to each other (each spacer 20
Regarding Claim 16, Schlueter further discloses the positioning aid 20 comprises a collection of positioning parts (plurality of spacers 20) that are smaller than a passage 32 of the covering frame 16 (col. 5, lines 32-36) and that can be height-adjusted individually (by individual screws 46).
Regarding Claim 17, Schlueter is seen as further disclosing the positioning aid 20 is designed for one time use (the aid 20 is at least capable of being used one time).
Regarding Claim 18, Schlueter further discloses separate height adjustment means (plurality of separate spacers 20 are readable as “separate height adjustment means”; it is noted that the claims do not define the term “separate” relative to another element) for a grating (the spacers adjust the height of the grating via adjustments of the frame 16).
Regarding Claim 21, Schlueter discloses a method comprising the steps of: providing the drain according to claim 9 (as described above); placing the collecting container 14 on or in the floor (on or in floor substrate 48); arranging a finishing layer (Schlueter necessarily discloses a “finishing layer”, including but not limited to additional tiles not previously relied upon) on the floor or on a bottom of the shower tray respectively (the additional tiles 50 are arranged on the floor substrate 48), extending to the proximity of the upper edges of the side walls of the collecting container (as best understood as described above; the tiles 50 extend to the upper edges of the collecting container in the same manner as achieved by applicant); positioning and holding the covering frame 16 at a desired height (via spacers 20); and arranging the adhesive 52 between the covering frame 16 and the finishing layer (tiles 50 as best understood) in 
Regarding Claim 22, Schlueter further discloses providing a temporary positioning aid (spacer 20) provided with height adjustment means (screws 46 provide height adjustment means); placing the positioning aid 20 in the collecting container 14, wherein the height adjustment means 46 support on the collecting container 14 (Figure 2); allowing the covering frame 16 to support on the positioning aid 20 (via 34) by means of the height adjustment means 46, setting the height of the covering frame (adjusting the screws 46 adjusts the height of the covering frame); kitting or gluing the covering frame to the floor finishing layer (via the adhesive as described above); and subsequently removing the positioning aid 20, so that the covering frame is suspending from the floor finishing layer (Figure 2; the frame is floatingly suspended by the adhesive in the same manner as achieved by applicant in that the supporting spacers 20 are removed and the frame is held by the adhesive 52).
Regarding Claim 23, Schlueter is seen as further disclosing wherein the positioning aid 20 is for one time use (spacer 20 is capable of being used one time); and wherein the step of removing the positioning aid is a destructive step (removing the spacer 20 is seen as a “destructive step” because the previously assembled components are no longer assembled; therefore, the assembly is destructed).
Regarding Claim 24, Schlueter is seen as further disclosing wherein the positioning aid 20 is reusable (spacer 20 is capable of being reused); and wherein the step of removing the positioning aid is a non-destructive step (at least spacer 20
Regarding Claim 26, Schlueter discloses a grating support 16 designed for placement on steps of standing side walls (16 is capable of being placed on steps of standing side walls; this limitation does not positively recite steps or side walls) of a collecting container 14 and for supporting a grating 18 covering the collecting container 14.
Regarding Claim 27, Schlueter discloses a positioning aid (spacer 20) designed for placement in a collecting container 14, and provided with height adjustment means (including screw 46) for setting the height of the positioning aid 20 (by adjusting the screw) with respect to the container bottom (bottom at 24 of container 14), and suitable for receiving a covering frame 16 (via 34) and for keeping the covering frame 16 in a desired position temporarily (col. 5, lines 22-25).
Regarding Claim 28, Schlueter further discloses at least one positioning aid (spacer 20) can be used multiple times (spacer 20 is capable of being reused).
Claim(s) 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wade et al. (US Patent 3246582).
Regarding Claim 25, Wade discloses a drain for mounting in or on a floor 15, or shower tray with integrated drain, wherein the drain comprises a collecting container 11 with a bottom (bottom having the opening for connection with tubular portion 13) and standing side walls (the upper portion 12 is a square portion and includes four upwardly extending side walls); and wherein the standing side walls are provided with steps (the vertical side walls of 11 have steps including 36, 37, 38 and 39) for carrying a grating support 26
Regarding Claim 26, Wade discloses a grating support 26 designed for placement on steps (steps including 36, 37, 38 and 39) of standing side walls (upwardly extending side walls of upper portion 12) of a collecting container 11 and for supporting a grating 34 covering the collecting container 11.
Regarding Claim 27, Wade discloses a positioning aid (support 26 defines a positioning aid) designed for placement in a collecting container 11, and provided with height adjustment means (the different notches of the sides 28, 29, 31 and 32 provide a height adjusting means) for setting the height of the positioning aid 26 (col. 3, lines 37-55) with respect to the container bottom (bottom of container 11), and suitable for receiving a covering frame 34 and for keeping the covering frame 34 in a desired position temporarily (at least because the assembly is capable of being disassembled and therefore provides a temporary positioning).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlueter (US Patent 9567738).
Regarding Claim 12, Schlueter does not disclose the positioning aid 20 is made of a material selected from the group consisting of cardboard, styrofoam, and papier-mache.  
However, Schlueter does disclose the positioning aid 20 being a temporary device (col. 5, lines 22-25) and further teaches that styrofoam is suitable for use in the assembly (as the base body 12 is formed of styrofoam; col. 4, lines 16-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Schlueter such that the positioning aid is made of styrofoam as suggested by Schlueter for the purpose of utilizing an alternative material known to be suitable for use in the assembly and is known to be inexpensive.
Allowable Subject Matter
Claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach the combination of limitations set forth in claims 6 and 19.  Schlueter is considered the closest prior art as described above.  However, Schlueter fails to teach a grating support resting on the steps of the container, and the grating is supported on the grating support.  Height adjustment by a grating support is known as taught by Wade (as described above).  However, there is no motivation in the art to provide both the height adjusting spacer of Schlueter (to thereby achieve the suspended covering frame recited in claims 1 and 9) and the height adjustment by a grating support as taught by Wade.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ismert et al. (US Patent 10544576) teaches an adjustable drain using feet 50 and Kik, Sr. et al. (US Patent 8474068) teaches an adjustable drain using screws 33
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753